           Case 7:19-cr-00107-DC Document 5 Filed 04/24/19 Page 1 of 1
                                                                                        FILED
                                                                                       APR24        Z019
                       IN THE UNITED STATES DISTRICT COURT                        CLERK,   U.S.   DiSTRIcT CLERK
                        FOR THE WESTERN DISTRICT OF TEXAS                        WESTER&C(OF TEXAS
                             MIDLAND-ODESSA DIVISION                              BY
                                                                                                           DEPUTY

   UNITED STATES OF AMERICA

   V.                                           CRIMINAL NO. MO-19-CR-           icri

   SAMEER MITHANI

                               ORDER FOR BENCH WARRANT

        It appearing to the Court that an Indictment has been returned against the below named

Defendant(s), it is hereby ORDERED that warrant(s) be issued for the arrest of said Defendant(s),

returnable instanter to the Midland-Odessa Division of this Court.

        Defendant(s)

        SAMEER MITHANI

         *Bond to be set at time Defendant(s) has initial appearance before a judicial officer and
after interview by an officer assigned to the Pretrial Services Office.

        ENTERED at Midland, Texas, this____           of                               2019.




                                               STAtESMAGISTRATE JUDGE
